Case: 15-20495      Document: 00513833867         Page: 1    Date Filed: 01/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-20495                                   FILED
                                  Summary Calendar                           January 12, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SAMUEL JOSEPH JACKSON, also known as J.B.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-412-2


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Samuel Joseph Jackson appeals the district court’s denial of his
18 U.S.C. § 3582(c)(2) motion seeking a reduction of his 360-month sentence
for conspiring to possess with the intent to distribute phencyclidine (PCP). He
renews his assertion that he was entitled to a two-level reduction under
retroactive Amendment 782, and he complains that his sentence should be




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20495    Document: 00513833867     Page: 2   Date Filed: 01/12/2017


                                 No. 15-20495

lowered because he has never received consideration for the substantial
assistance he has provided Government.
      This court reviews the district court’s decision whether to reduce a
sentence under § 3582(c)(2) for abuse of discretion, its interpretation of the
sentencing guidelines de novo, and its findings of fact for clear error. United
States v. Benitez, 822 F.3d 807, 810-11 (5th Cir. 2016). “[A] defendant is not
eligible for a reduction under § 3582(c)(2) if a qualifying amendment ‘does not
have the effect of lowering the defendant’s applicable guideline range.’” Id. at
810 (quoting U.S.S.G. § 1B1.10(a)(2)(B)).
      The 10.02 kilograms of actual PCP for which the district court held
Jackson accountable trigger the highest base offense level of 38 under the drug
quantity table as revised by Amendment 782. See U.S.S.G. § 2D1.1(c)(1) (9 kg
or more of PCP (actual) trigger the highest base offense level of 38). Because
Jackson’s original base offense level of 38 remains unchanged, Amendment 782
does not have the effect of lowering his advisory guideline range. See Benitez,
822 F.3d at 810.     The district court thus did not abuse its discretion in
concluding that he was not eligible for any sentence modification. See id. at
810-11; see also, e.g., United States v. Hernandez, 645 F.3d 709, 712 (5th Cir.
2011).
      The district court was not authorized to reduce Jackson’s sentence under
§ 3582(c)(2) based on substantial assistance or a request for leniency. See
§ 3582(c)(2) (allowing for sentencing modification only when based on a
sentencing guidelines range that has been subsequently lowered). To the
extent that Jackson seeks to challenge the district court’s refusal to compel the
Government to file a U.S.S.G. § 5K1.1 or FED. R. CRIM. P. 35 motion, he did not
appeal that order, and the instant appeal from the denial of his § 3582(c)(2)
motion is not the proper vehicle for him to do so.



                                       2
   Case: 15-20495    Document: 00513833867    Page: 3   Date Filed: 01/12/2017


                               No. 15-20495

     The district court’s judgment denying Jackson’s § 3582(c)(2) motion for a
sentence reduction is AFFIRMED. Jackson’s motion for the appointment of
counsel is DENIED.




                                     3